Exhibit 10.20

 

EXECUTION COPY

 

Exclusive Business Cooperation Agreement

 

Pursuant to the Acquisition Agreement dated as of July 27, 2004 by and between
AsiaInfo Holdings, Inc., a Delaware corporation (“AsiaInfo”) and Lenovo Group
Limited, a Hong Kong corporation (“LGL”) (the “Acquisition Agreement”), and as
supplemented and amended by Supplement and Amendment No.1 to Acquisition
Agreement, dated as of October 1, 2004, by and between AsiaInfo and LGL (the
“Supplement”; the Acquisition Agreement, as supplemented and amended by the
Supplement, shall be referred to herein as the “Amended Acquisition Agreement”),
this Exclusive Business Cooperation Agreement (this “Agreement”) is made and
entered into by and between the following parties on October 19, 2004 in
Beijing. In the event of any inconsistencies between the Amended Acquisition
Agreement and this Agreement, the provisions of the Amended Acquisition
Agreement shall prevail.

 

Party A: Lenovo-AsiaInfo Technologies, Inc.

 

Address:

 

4/F Zhongdian Information Tower, No.6 Zhongguancun South

Street, Haidian District, Beijing 100086, P.R. China

 

Party B: Lenovo Computer System and Technology Service Limited

 

Address:

 

No. 6 Chuangye Road, Shangdi, Haidian District, Beijing 100085,

P.R. China

 

Whereas,

 

1. Party A is a wholly-foreign-owned enterprise established in the People’s
Republic of China (“China”), and has the necessary resources to provide
technical and consulting services;

 

1



--------------------------------------------------------------------------------

2. Party B is a Sino-foreign equity joint venture enterprise established in
China engaging in the information technology business as approved by the
relevant governmental authorities in China;

 

3. Party A, or Party A’s designee, is willing to provide Party B with exclusive
technical, consulting and related services in the information security business
during the term of this Agreement by utilizing its own advantages in human
resources, technology and information, and Party B is willing to accept such
services provided by Party A or Party A’s designee, each on the terms set forth
herein.

 

Now, therefore, through mutual discussion, the parties have reached the
following agreements:

 

1. Services Provided by Party A

 

  1.1 Party B hereby appoints Party A as Party B’s exclusive services provider
to provide Party B with complete business support services and consulting
services during the term of this Agreement, in accordance with the terms and
conditions of this Agreement. The services may include all services within the
business scope of Party B as may be determined from time to time by Party A,
including but not limited to technical services, business consultations,
intellectual property licenses, equipment or property leasing, marketing
consultancy, system integration, product research and development and system
maintenance.

 

  1.2 Party B agrees to accept all the consultations and services provided by
Party A. Party B further agrees that unless Party A consents in writing in
advance, during the term of this Agreement, Party B shall not accept any
consultations and/or services provided by any third party and shall not
cooperate with any third party regarding the matters contemplated

 

2



--------------------------------------------------------------------------------

by this Agreement. Party A, at its sole discretion, may appoint other parties to
enter into certain of the agreements described in Section 1.3 with Party B, and
to provide Party B with the consultations and services under this Agreement.

 

  1.3 Manner of Providing Services

 

  1.3.1 Party A and Party B agree that during the term of this Agreement, both
parties, directly or through their respective affiliates, may enter into further
technical service agreements or consulting service agreements, which shall
provide the specific contents, manner, personnel, and fees for the specific
technical service or consulting service.

 

  1.3.2 To fulfill this Agreement, Party A and Party B agree that during the
term of this Agreement, both parties, directly or through their respective
affiliates, may enter into intellectual property (including but not limited to
software, trademark, patent and know-how) license agreements, which shall permit
Party B to use Party A’s relevant intellectual property rights, at any time and
from time to time, based on the needs of the business of Party B.

 

  1.3.3 To fulfill this Agreement, Party A and Party B agree that during the
term of this Agreement, both parties, directly or through their respective
affiliates, may enter into equipment or property leases which shall permit Party
B to use Party A’s relevant equipment or property based on the needs of the
business of Party B.

 

3



--------------------------------------------------------------------------------

2. The Calculation and Payment of the Service Fee

 

The parties agree that the service fees under this Agreement shall be determined
and paid based on the methods set forth in the agreements to be entered between
Party A and Party B described in Section 1.3. For the avoidance of doubt, the
service fees under this Agreement shall be equal to the revenue of Party B.

 

3. Intellectual Property Rights and Confidentiality Clauses

 

  3.1 Party A shall have exclusive and proprietary rights and interests in all
rights, ownership, interests and intellectual property arising out of or created
during the performance of this Agreement, including but not limited to
copyrights, patents, patent application, trademark, software, technical secrets,
trade secrets and others, regardless of whether they have been developed by
Party A or Party B.

 

  3.2 The Parties acknowledge that any oral or written information exchanged
among them with respect to this Agreement is confidential information. Each
Party shall maintain the confidentiality of all such information, and without
obtaining the written consent of the other party, it shall not disclose any
relevant information to any third parties, except in the following
circumstances: (a) such information is or will be in the public domain (provided
that this is not the result of a public disclosure by the receiving party); (b)
information disclosed as required by applicable laws or rules or regulations of
any stock exchange; or (c) information required to be disclosed by any Party to
its legal counsel or financial advisor regarding the transaction contemplated
hereunder, and such legal counsel or financial advisor are also bound by
confidentiality duties similar to the duties in this section. Disclosure of any
confidential information by any staff member or agent hired by any Party shall
be deemed disclosure of such

 

4



--------------------------------------------------------------------------------

confidential information by such Party and such Party shall be held liable for
such breach under this Agreement. This section shall survive the termination of
this Agreement for any reason.

 

  3.3 The parties agree that this Section shall survive changes to, and
rescission or termination of, this Agreement.

 

4. Representations and Warranties

 

  4.1 Party A hereby represents and warrants as follows:

 

  4.1.1 Party A is a company legally registered and validly existing in
accordance with the laws of China.

 

  4.1.2 Party A’s execution and performance of this Agreement is within the
scope of its business operations. Party A has taken all necessary corporate
actions and given appropriate authorizations and has obtained all requisite
consents and approvals from third parties and government agencies to execute and
perform this Agreement, and such execution and performance will not violate any
restrictions in law or otherwise binding or having an impact on Party A.

 

  4.1.3 This Agreement constitutes Party A’s legal, valid and binding
obligations, enforceable in accordance with its terms.

 

  4.2 Party B hereby represents and warrants as follows:

 

  4.2.1 Party B is a company legally registered and validly existing in
accordance with the laws of China and may engage in the information technology
business as approved by the relevant governmental authorities of China;

 

5



--------------------------------------------------------------------------------

  4.2.2 Party B’s execution and performance of this Agreement is within the
scope of its business operations; Party B has taken all necessary corporate
actions and given appropriate authorizations and has obtained all requisite
consents and approvals from third parties and government agencies to execute and
perform this Agreement, and such execution and performance will not violate any
restrictions in law or otherwise binding or having an impact on Party B.

 

  4.2.3 This Agreement constitutes Party B’s legal, valid and binding
obligations, and shall be enforceable against it.

 

5. Effectiveness and Term

 

  5.1 This Agreement is executed on the date first above written and shall take
effect as of such date. Unless earlier terminated in accordance with the
provisions of this Agreement or relevant agreements separately executed between
the parties, the term of this Agreement shall be 10 years. After the execution
of this Agreement, both parties shall review this Agreement every three months
to determine whether to amend or supplement the provisions in this Agreement
based on the actual circumstances at that time.

 

  5.2 The term of this Agreement may be extended by Party A at any time prior to
the expiration thereof by written notice to Party B. The extended term shall be
determined by Party A, and Party B shall accept such extended term
unconditionally.

 

6



--------------------------------------------------------------------------------

6. Termination

 

  6.1 Unless renewed in accordance with the relevant terms of this Agreement,
this Agreement shall be terminated upon the date of expiration hereof.

 

  6.2 During the term of this Agreement, unless Party A commits gross
negligence, or a fraudulent act, against Party B, Party B shall not terminate
this Agreement prior to its expiration date. Nevertheless, Party A shall have
the right to terminate this Agreement by giving 30 days’ prior written notice to
Party B at any time.

 

  6.3 The rights and obligations of the parties under Sections 3, 7 and 8 shall
survive the termination of this Agreement.

 

7. Governing Laws and Resolution of Disputes

 

  7.1 The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China.

 

  7.2 Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach termination or invalidity thereof, shall be settled by
arbitration at the Hong Kong International Arbitration Center (“HKIAC”) under
the UNCITRAL Arbitration Rule. For the purpose of such arbitration, there shall
be a board of arbitration (the “Board of Arbitration”) consisting of three
arbitrators, each party shall select one (1) member and the third member shall
be selected by mutual agreement of the other members, or if the other members
fail to reach agreement on a third member within twenty (20) days after their
selection, such third member shall thereafter be selected by the HKIAC

 

7



--------------------------------------------------------------------------------

upon application made to it for such purpose. The language used in such
arbitration shall be English, and the place of arbitration shall be in Hong Kong
at HKIAC. Any such arbitration shall be administered by HKIAC in accordance with
HKIAC Procedures for Arbitration in force at the date of this Agreement
including any additions to the UNCITRAL Arbitration Rules as are therein
contained. The decision by the Board of Arbitration shall be final and binding
on the parties.

 

  7.3 Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

8. Indemnification

 

Party B shall indemnify and hold harmless Party A from any loss, injury,
obligation or expenses caused by any lawsuit, claims or other demands against
Party A arising from or caused by the consultations and services provided by
Party A at the request of Party B, except where such loss, injury, obligation or
expenses arise from the gross negligence or willful misconduct of Party A.

 

9. Notices

 

  9.1 All notices and other communications required or permitted to be given
pursuant to this Agreement shall be delivered personally or sent by registered
mail, postage prepaid, by a commercial courier service or by facsimile
transmission to the address of such party set forth below. A confirmation copy
of each notice shall also be sent by e-mail. The dates on which notices shall be
deemed to have been effectively given shall be determined as follows:

 

  9.1.1 Notices given by personal delivery, by courier service or by registered
mail, postage prepaid, shall be deemed effectively given on the date of delivery
or refusal at the address specified in such notice.

 

8



--------------------------------------------------------------------------------

  9.1.2 Notices given by facsimile transmission shall be deemed effectively
given on the date of successful transmission as evidenced by an automatically
generated confirmation of such transmission.

 

  9.2 For the purpose of giving notices, the contact details of the Parties are
as follows:

 

Party A:

  

4/F Zhongdian Information Tower, No.6 Zhongguancun South Street,

Haidian District, Beijing 100086, P.R. China

    

Attn:

  

Yu Dong

    

Phone:

  

+86-10-6250 1658

    

Facsimile:

  

+86-10-6250 1665

    

E-mail:

  

dongyu@asiainfo.com

Party B:

  

No. 6 Chuangye Road, Shangdi, Haidian District , Beijing 100085, P.R. China

    

Attn:

  

Yu Bing

    

Phone:

  

+86-10-6250 1319

    

Facsimile:

  

+86-10-6250 1668

    

E-mail:

  

yubing@lenovoai.com

 

  9.3 Any party may at any time change its contact details for notices by a
notice delivered to the other party in accordance with the terms hereof.

 

9



--------------------------------------------------------------------------------

10. Assignment

 

  10.1 Without Party A’s prior written consent, Party B shall not assign its
rights and obligations under this Agreement to any third party.

 

  10.2 Party B agrees that Party A may assign its obligations and rights under
this Agreement to any third party upon a prior written notice to Party B.

 

11. Severability

 

In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any law
or regulation, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any aspect.
The Parties shall strive in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law the intentions of the Parties, and the economic
effect of such effective provisions shall be as close as possible to the
economic effect of those invalid, illegal or unenforceable provisions

 

12. Amendments and Supplements

 

Any amendments and supplements to this Agreement shall be in writing. The
amendment agreements and supplementary agreements that have been signed by the
parties and that relate to this Agreement shall be an integral part of this
Agreement and shall have the same legal validity as this Agreement.

 

10



--------------------------------------------------------------------------------

13. Language and Counterparts

 

This Agreement is written in both Chinese and English language. The Parties
hereto shall execute two originals, one for each Party, and each original shall
have equal legal validity. In case there is any conflict between the Chinese
version and the English version, the Chinese version shall prevail.

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Agreement as of the date first above written.

 

11



--------------------------------------------------------------------------------

Party A: Lenovo-AsiaInfo Technologies, Inc.

 

Authorized representative: /s/ Yu Bing

Name: Yu Bing

Title: President and Chief Executive Officer

 

Party B: Lenovo Computer System and Technology Service Limited

 

Authorized representative: /s/ Wang Xiaoyan

Name: Wang Xiaoyan

Title: Director

 

12